Citation Nr: 0719703	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for fractured rib, left 
side of body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had recognized guerrilla service from March 6, 
1945 to February 13, 1946, and service with the Regular 
Philippine Army from February 14, 1946 to June 30, 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from May and  October 2004 rating decisions of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In May 2004, the RO denied service connection 
for a fractured rib, left side of body.  In October 2004, the 
RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.  

In September 2004, the veteran submitted a claim for service 
connection for residuals of a fractured right rib.  This 
claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed May 2002 decision, the RO denied a 
petition to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.

2.  The evidence received since the RO's May 2002 decision, 
which denied service connection for pulmonary tuberculosis, 
was not previously submitted to agency decisionmakers, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran has pulmonary tuberculosis as the result of 
his active military service.  

4.  The veteran does not have residuals of a left rib 
fracture.




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 2002 decision which denied a petition to reopen a 
claim of entitlement to service connection for pulmonary 
tuberculosis; the claim for service connection for pulmonary 
tuberculosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
U.S.C.A. § 3.156 (2006).

2.  The criteria for service connection for pulmonary 
tuberculosis have been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.371, 3.372, 3.374 (2006).

3.  The criteria for service connection for a fractured rib, 
left side of body, have not been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material - Pulmonary tuberculosis 

The veteran seeks to reopen a claim for service connection 
for pulmonary tuberculosis.  

A review of the claims file indicates that, in October 1949, 
December 1949, and September 1950, the RO denied claims for 
service connection for pulmonary tuberculosis.  The veteran 
appealed the RO's September 1950 decision.  In January 1952, 
the Board denied the claim after determining that 
tuberculosis was not currently shown.  Citing October 1949 VA 
examination report.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b) (West 2002).  By letter dated May 20, 
2002, the RO denied the veteran's petition to reopen his 
claim.  He was notified of his appellate rights.  The veteran 
did not appeal, and the RO's decision became final.  38 
U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In June 2004, the veteran filed to reopen his claim, and in 
October 2004 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996). 

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain diseases, 
to include active tuberculosis, when manifested to a 
compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309.  In this regard, evidence of 
activity on comparative study of X-ray films showing 
pulmonary TB within the 3-year presumptive period will be 
taken as establishing service connection for active pulmonary 
TB subsequently diagnosed by approved methods but service 
connection and evaluation may be assigned only from the date 
of such diagnosis or other evidence of clinical activity.  38 
C.F.R. § 3.371 (2006).  See also 38 C.F.R. §§ 3.372, 3.374 
(2006); Salong v. Brown, 7 Vet. App. 130 (1994).

In addition, VA Regulations provide specific requirements as 
to the nature and extent of proof necessary to establish 
service connection for pulmonary TB.  See Murillo v. Brown, 9 
Vet. App. 322 (1996).  Regarding active disease, X-ray 
evidence alone may be adequate for grant of direct service 
connection for pulmonary TB.  When under consideration, all 
available service department films and subsequent films will 
be secured and read by specialists at designated stations who 
should have a current examination report and X-ray.  
Resulting interpretations of service films will be accorded 
the same consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a) (2006).

Regarding inactive disease, where the veteran was examined at 
time of entrance into active service but X-ray was not made, 
or if made, is not available and there was no notation or 
other evidence of active or inactive reinfection type 
pulmonary TB existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary TB 
shown by X-ray evidence during service in the manner 
prescribed regarding active disease, unless lesions are first 
shown so soon after entry on active service as to compel the 
conclusion, on the basis of sound medical principles, that 
they existed prior to entry on active service.  38 C.F.R. § 
3.370(b).

Service department diagnosis of active pulmonary TB will be 
accepted unless a board of medical examiners, Clinic Director 
or Chief, Outpatient Service certifies, after considering all 
the evidence, including the favoring or opposing TB and 
activity, that such diagnosis was incorrect.  Diagnosis of 
active pulmonary TB by VA medical authorities as the result 
of examination, observation, or treatment will be accepted 
for rating purposes.  Diagnosis of active pulmonary TB by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active TB based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The most recent and final denial of this claim was the RO's 
decision in May 2002.  Therefore, the Board must determine 
whether new and material evidence has been submitted since 
the RO's May 2002 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

At the outset, the Board notes that at the time of the May 
2002 decision, the 
claims file included a number of medical reports, and 
documents from the Philippine Army, and the Philippine 
Veterans Administration, as well as affidavits.  This 
evidence indicated that the veteran was treated for 
tuberculosis beginning in September 1946, that he was 
determined to have been disabled during service, and that he 
incurred tuberculosis in the line of duty.  However, where 
service department certification is required, see 38 C.F.R. 
§ 3.203(c) (2006), the service department's decision on such 
matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In this case, the RO 
had determined that the veteran's only qualifying service was 
between March 6, 1945 and June 30, 1946.  The Board further 
notes that although the service dates as determined by the RO 
appear to be inconsistent with his discharge, Medical Board 
Report, and other documentation (which indicate a discharge 
date in December 1947 or January 1948), given the favorable 
determination in this decision, further development is not 
warranted.  

At the time of the May 2002 decision, the evidence included 
the following: reports from the Philippine Army noted that 
the veteran had been hospitalized between April and May of 
1945 after he fell off of a cliff; the veteran had received a 
Purple Heart; a Medical Board Report (MBR), dated in August 
1947, stated that the veteran was unfit for military service 
as of September 1946 due to pulmonary tuberculosis, 
"reinfection type, chronic, minimal, active, bilateral"; a 
September 1949 private treatment report contained a diagnosis 
of tuberculosis, pulmonary, re-infection type, chronic, 
minimal, active"; an October 1949 VA examination report 
contained a "diagnosis" of "no evidence of pulmonary 
tuberculosis"; medical reports, dated between September 
1946, and 1965, showed treatment for, and some X-ray evidence 
of, tuberculosis (or lung pathology); reports from the 
Philippine Veterans Administration indicated that service 
connection was in effect for pulmonary tuberculosis as of 
1964.  The Board notes that, as conceded in its January 1952 
decision, there was no evidence to show that the veteran was 
examined at time of entrance into active service.  All sputum 
tests, including in September 1946, September 1949, and July 
1964, were negative for tuberculosis.

Evidence received since the RO's May 2002 decision includes 
VA and non-VA treatment reports, dated between 2002 and 2004, 
and statements from the veteran.  This evidence includes what 
appears to be a pulmonary function test report from the St. 
Francis Medical Center (SFMC), dated in July 2002, which 
notes markedly diminished flow rates, a low total lung 
capacity, and a final impression noting combined moderate 
restrictive lung disease due to compression, replacement or 
resection of normal lung tissue, possibly caused by 
musculoskeletal problems, and "a moderate obstructive 
ventilatory defect due in part to reversible bronchospasm 
(i.e., asthma)."  VA progress notes, dated between 2003 and 
2004, show treatment for complaints that included shortness 
of breath, with diagnoses that included CAD (coronary artery 
disease).  A VA progress note, dated in September 2003, notes 
pulmonary tuberculosis by history, with no evidence for 
recurrence.  A VA progress note, dated in September 2004, 
notes pulmonary TB (tuberculosis), that the veteran had 
apparently had been treated for tuberculosis for a long 
period of time and suffered significant disability, that he 
was still short of breath, and that he had a pulmonary 
function test from 2002 (presumably the SFMC report) "which 
reflects restrictive lung disease of which pulmonary TB is a 
possible cause."  The report further notes, "It is more 
likely than not that some of his current chronic shortness of 
breath is due to his history of pulmonary TB."  

The Board finds that this evidence is both new and material 
to the veteran's claim.  The new evidence indicates that the 
veteran may have current symptoms (i.e., shortness of breath) 
that are due to pulmonary tuberculosis.  This evidence 
therefore provides relevant medical findings regarding 
whether the veteran currently has residuals of tuberculosis.  
In addition, when this evidence is considered with previous 
evidence of record, specifically, the medical evidence of 
treatment for tublerculosis that is dated within three years 
of separation from service, the Board finds that it relates 
to an unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that new and material evidence 
has been received.


II.  Service Connection - Pulmonary Tuberculosis

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for pulmonary tuberculosis.  
The Board will proceed to consider the claim on the merits.

The Board has determined that service connection for 
pulmonary tuberculosis is warranted.  

The Board first notes that the RO has determined that the 
veteran's qualifying service ended on June 30, 1946.  

The medical evidence is summarized as follows: treatment 
reports from the 1st General  Hospital, covering treatment 
between September and November of 1946, show that the veteran 
was hospitalized with a final diagnosis of, "tuberculosis, 
pulmonary, reinfection type, chronic, minimal, bilateral."  
An associated chest X-ray report notes minimal tuberculosis 
process of "doubtful activity."  The veteran was then 
transferred to the Quezon Institute, where he received 
treatment until October 1947.  A Medical Board Report (MBR), 
dated in August 1947, states that the veteran is unfit for 
military service as of September 1946 due to pulmonary 
tuberculosis, reinfection type, chronic, minimal, active, 
bilateral.  The MBR characterizes the veteran's tuberculosis 
as incident to service, and in the line of duty.  A September 
1949 Quezon Institute report contains a diagnosis of 
"tuberculosis, pulmonary, re-infection type, chronic, 
minimal, active."  A chest X-ray report from the Luna 
General Hospital, dated in February 1949, contains an 
impression of pulmonary tuberculosis, minimal, fibroid, 
bilateral.  An October 1949 VA examination report contains a 
"diagnosis" of "no evidence of pulmonary tuberculosis."  
An October 1955 chest X-ray report from Dr. Delfin B. Manuel 
contains an impression of P.T.B. (pulmonary tuberculosis) 
minimal, bilateral, active.  Chest X-rays from the Philippine 
Tuberculosis Society, dated in 1964 and 1965, contain an 
impression of chronic, active bilateral pulmonary 
tuberculosis (1964), and lung pathology (infiltrations, 
fibre-exulative densities) (1965).   What appears to be a 
pulmonary function test report from SFMC, dated in July 2002, 
notes markedly diminished flow rates, a low total lung 
capacity, and a final impression noting combined moderate 
restrictive lung disease due to compression, replacement or 
resection of normal lung tissue.  A VA progress note, dated 
in September 2004, notes pulmonary TB, complaints of 
shortness of breath, and that he had a pulmonary function 
test from 2002 (presumably the SFMC report) "which reflects 
restrictive lung disease of which pulmonary TB is a possible 
cause."  The report further notes, "It is more likely than 
not that some of his current chronic shortness of breath is 
due to his history of pulmonary TB."  

A February 1948 affidavit from Briccio C. Santos, a "ward 
officer" at the Quezon Institute, attests that in 1946, the 
veteran was treated for chronic pulmonary tuberculosis, 
reinfection type, and that this disease was incurred in the 
line of duty.  A March 1948 affidavit from Agapito Tiongson, 
a "ward officer" at the Luna General Hospital, attests that 
in 1946, the veteran was treated for pulmonary tuberculosis, 
reinfection type.  

In summary, the medical evidence shows that he was treated 
for tuberculosis between September 1946 and October 1947.  
His August 1947 Medical Board Report states that he was 
determined to be unfit for military service as of September 
1946 due to pulmonary tuberculosis, reinfection type, 
chronic, minimal, active, bilateral.  The report 
characterizes the veteran's tuberculosis as incident to 
service, and in the line of duty.  Such a service department 
diagnosis of active pulmonary TB is to be accepted, unless 
there is appropriate medical evidence to show that the 
diagnosis was incorrect.  38 C.F.R. § 3.374.  In addition, as 
the Medical Board Report is dated in August 1947, it is dated 
within three years of separation after service.  38 C.F.R. §§ 
3.307(a)(3), 3.309.  

Finally, the Board notes that the medical evidence dated 
subsequent to the Medical Board Report shows that the veteran 
continued to receive intermittent treatment for respiratory 
symptoms, with findings of active tuberculosis by X-ray 
report in 1955 and 1964, that he was found to have 
restrictive lung disease due to lung tissue pathology in 
2002, and that he may have may have current symptoms (i.e., 
shortness of breath) that are due to pulmonary tuberculosis.  
See October 1955 report from Dr. Manuel; 1964 report from the 
Philippine Tuberculosis Society; July 2002 SFMC report; 
September 2004 VA progress note.  

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise, and that service connection for 
pulmonary tuberculosis is warranted.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309, 3.371.  


II.  Service connection - Fractured Rib, Left Side of Body

The veteran asserts that he had a fractured rib, left side of 
body due to his service.  Specifically, he argues that he 
sustained a rib fracture during hand-to-hand combat with a 
Japanese soldier.  

The veteran's discharge indicates that he served as a 
rifleman and machine gunner, and that he participated in 
seven named "engagements, skirmishes, campaigns, or special 
operations."  A report from Headquarters, USAFIP Area 
Command, dated in January 1946, and an Affidavit for 
Philippine Army Personnel, dated in August 1946, indicates 
that the veteran received the Purple Heart.  

An "Extract of PA AGO Form 23," dated in May 1946, an 
Affidavit for Philippine Army Personnel, dated in August 
1946, and a "Certification" from the General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General, dated in April 2001, all indicate that the veteran 
sustained a fractured rib on the left side of his body, with 
treatment between April 1945 and May 1945.  A number of 
documents attributed the veteran's 1945 hospitalization to a 
fall from a cliff.  See e.g., affidavit of R.V.A., dated in 
February 1949; Quezon Institute report, dated in September 
1949; 1st General Hospital treatment report, dated in January 
1947.  

As for the post-service medical evidence, the claims file 
includes a number of chest X-ray reports, dated between 1946 
and 1965, which do not contain any relevant findings.  A VA 
X-ray report, dated in April 2004, notes that the veteran had 
an old, healed rib fracture of the right second rib, with no 
recent fractures.  It was noted that there were no recent 
fractures in the left lower rib area.

An affidavit from P.C. and M.G., received in February 2002, 
showed that the two affiants stated that they had visited the 
veteran while he was hospitalized in 1945, and that he had 
left-sided pain.  

A VA progress note, dated in September 2004, shows that the 
veteran reported that he had been kicked in his body during 
hand-to-hand combat with a Japanese soldier.  He reported 
having intermittent chest wall pain on both sides of his 
thorax.  The examiner stated that an X-ray had revealed a rib 
fracture at the second rib, and noted that, "it is very well 
possible that he suffered the right rib fracture during 
WWII" (emphasis added).  The examiner stated that the rib 
fracture as likely as not could be causing the veteran's 
intermittent pain.  

The Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus 
to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this 
case, there is no current, competent evidence to show that 
the veteran has residuals of a fractured left rib.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

The veteran argues that he has residuals of a left rib 
fracture.  The Board points out that, although a lay person 
is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With regard to the claim for pulmonary tuberculosis, as the 
Board has fully granted the veteran's claim for service 
connection, the Board finds that a detailed discussion of the 
VCAA is unnecessary, except as noted.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

With regard to the claim for a fractured left rib, the Board 
finds that the VCAA notice requirements have been satisfied.  
In this case, in December 2003, the RO sent the veteran a 
notice letter (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claim.  The RO's letter informed the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The VCAA letter was mailed to the appellant prior 
to the RO's May 2004 rating decision that is the basis for 
this appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  Additional letters were sent in July and August 
2004.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in April 2006, and in any event, as the claim for 
pulmonary tuberculosis has been granted, any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
Id.  With regard to the claim for a left rib fracture, since 
the claim is denied, no disability rating or effective date 
will be assigned; and any defect with respect to the content 
of the notice requirement was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  In addition, a remand 
for an examination and/or an etiological opinion is not 
required to decide the claim because there is no evidence of 
record showing current residuals of a left rib fracture.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 
U.S.C.A. § 5103A(f) (West 2002).  To the contrary, x-rays of 
the ribs in April 2004 showed no recent fractures in the left 
lower rib area.   The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for pulmonary tuberculosis is granted.

Service connection for a fractured rib, left side of body, is 
denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


